DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s remark, filed on 11/23/2021 with respect to the rejection(s) of claim(s) 31-62 under 35 USC 102(a)(1) and 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior arts.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: connection measurement logic means, look-ahead logic means and connection control logic means in claim 61.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Objections
Claim 63 is objected to because of the following informalities:  
Regarding claim 63, amend “wherein any excess number” to “wherein releasing any excess number”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-60, 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 46, line 4, the term “the dynamic allocation process” has no antecedent basis.
Depending claims 47-60, 64 are rejected as well.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 46, 63, 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (Pat No.: 9,078,192) in view of Yoon (Pat No.: 6,631,121).
Regarding claim 31, Iyer discloses a method for dynamically allocating connection capacity in a wireless communication system, comprising: 
determining a number of actively-connected wireless devices (Iyer see column 1, lines 43-45; The access point keeps track of the number of wireless clients connected to it); 
determining a number of available active connections (Iyer see column 1, lines 52-55; The determination of connected clients being below a threshold to allow new connections may be made on an overall access point basis, on a per-band basis, a per-BSSID basis, or a combination). Thus, the connection(s) below the threshold is interpreted to be the number of available active connections;
determining an estimated future demand (read as the new connections) for active wireless connections (Iyer see column 1, lines 52-55; The determination of connected clients being below a threshold to allow new connections may be made on an overall access point basis, on a per-band basis, a per-BSSID basis, or a combination);
comparing the number of available active connections to the estimated future demand for active wireless connections (Iyer see column 1, lines 52-55; The determination of connected clients being below a threshold to allow new connections may be made on an overall access point basis, on a per-band basis, a per-BSSID basis, or a combination). In other words, the number of available connection represented by the threshold is compared to the new connections.
Iyer keeps track of number of wireless connections and compares the number of wireless connections to a threshold. However, Iyer does not explicitly disclose the feature for requesting an additional allocation of available active connections based on the comparison indicating that the number of available active connections is insufficient to meet the estimated future demand for active wireless connections; and releasing an excess number of available active connections based on the comparison indicating that the number of available active connections is sufficient to meet the estimated future demand for active wireless connections.
Yoon from the same or similar fields of endeavor discloses the feature for requesting an additional allocation of available active connections based on the comparison indicating that the number of available active connections is insufficient to meet the estimated future demand for active wireless connections (Yoon see column 2, lines 4-15; calculating a load of the base station and assigning 
releasing an excess number of available active connections based on the comparison indicating that the number of available active connections is sufficient to meet the estimated future demand for active wireless connections (Yoon see column 2, lines 4-15; if the actual load is lowered, transmitting an overhead channel assignment release request message to the channel card interface processor and releasing the overhead channel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer and to implement with the feature as taught by Yoon to request additional allocation based on number of connected clients (e.g., loads) of the access point and release an excess of allocation based on the number of connected clients (e.g., loads) of the access point.
The motivation would be to improve transmission reliability.
Claim 46 is rejected similarly to claim 31.
Regarding claims 63, 64, Yoon discloses the feature wherein releasing any excess number of available active connections is based on the number of available active connections exceeding a connection surplus threshold (Yoon see column 8, lines 30-40; If the load of the BTS 2 is lowered to the threshold value or less, the overhead channel controller 40 of the BCP 10 transmits an assignment release message).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer in view of Damnjanovic et al. and to implement with the feature as taught by Yoon to release excess connections based on a threshold value.
The motivation would be to improve transmission efficiency.

Claims 36, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable Iyer (Pat No.: 9,078,192) in view of Yoon (Pat No.: 6,631,121) as applied to claim 31 or 46 above, and further in view of Takano (Pub No.: 2013/0279457).
Regarding claims 36, 51, Iyer in view of Yoon does not explicitly disclose the feature wherein the determining a number of actively-connected wireless devices comprises determining a number of inactively-connected wireless devices.
Takano from the same or similar fields of endeavor discloses the feature wherein the determining a number of actively-connected wireless devices comprises determining a number of inactively-connected wireless devices (Takano see para. 0105; the base station 200 can identify whether or not each mobile station is active by referring to the RRC (Radio Resource Control) mode of each mobile station. The RRC mode is one of "RRC_Idle" and "RRC_Connected").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer in view of Yoon and to implement with the features/teachings as taught by Takano to determining a number of actively-connected devices based on a number of inactively-connected devices.
The motivation would be to improve transmission efficiency.

Claims 39, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (Pat No.: 9,078,192) in view of Yoon (Pat No.: 6,631,121) as applied to claim 31 or 46 above, and further in view of AU et al. (Pub No.: 2017/0245140).
Regarding claims 39, 54, Iyer in view of Yoon does not explicitly disclose the feature wherein the determining a number of actively-connected wireless devices comprises determining a Long Term Evolution (LTE) Device Category corresponding to each connected wireless device.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer in view of Yoon and to implement with the features/teachings as taught by AU et al. to determine a number of actively-connected devices based on types of UE.
The motivation would be to provides transmission reliability.

Claims 40, 41, 55, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (Pat No.: 9,078,192) in view of Yoon (Pat No.: 6,631,121) as applied to claim 31 or 46 above, and further in view of Yermakov et al. (Pub No.: 2018/0027130).
Regarding claims 40, 55, Iyer in view of Yoon does not explicitly disclose the feature wherein the determining an estimated future demand for active wireless connections comprises: maintaining a history of demand for connectivity; and correlating a future time with a corresponding time within the history.
Yermakov et al. from the same or similar fields of endeavor discloses the feature wherein the determining an estimated future demand for active wireless connections comprises: maintaining a history of demand for connectivity; and correlating a future time with a corresponding time within the history (Yermakov et al. see para. 0014, 0016; a machine learning technique called regression may be used, and using this technique, the bandwidth utilization may be forecasted.).

The motivation would be to improve resources utilization.
Regarding claims 41, 56, Yermakov et al. from the same or similar fields of endeavor disclose the feature wherein the determining an estimated future demand for active connections comprises performing a look-ahead function (Yermakov et al. see para. 0014, 0016; a machine learning technique called regression may be used, and using this technique, the bandwidth utilization may be forecasted.). The regression may be used to look-ahead or expect the bandwidth utilization.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer in view of Yoon and to implement with the feature/teaching as taught by Yermakov et al. to determine future bandwidth utilization by performing a look ahead function or forecasted function.
The motivation would be to improve resources utilization.

Claims 42-44, 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (Pat No.: 9,078,192) in view of Yoon (Pat No.: 6,631,121) as applied to claim 31 or 46 above, and further in view of Saxena et al. (Pub No.: 2014/0379910).
Regarding claims 42, 57, Iyer in view of Yoon does not explicitly disclose the feature wherein the determining a number of available active connections comprises determining a number of connection tokens.
Saxena et al. from the same or similar fields of endeavor discloses the feature wherein the determining a number of available active connections comprises determining a number of connection 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer in view of Yoon and to implement with the feature/teaching as taught by Saxena et al. to determine number of active connections by assigning bandwidth tokens to connections.
The motivation would be to provides transmission efficiency.
Regarding claims 43, 58, Saxena et al. discloses the feature wherein the determining a number of available active connections comprises determining the number of connection tokens within a reserve pool (Saxena et al. see fig. 1, tokens 113a; abstract; para. 0028; bandwidth managing service assigns tokens to the connection, which are distributed from a pool of tokens that represents a total available bandwidth for the network.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer in view of Yoon and to implement with the feature/teaching as taught by Saxena et al. to determine number of active connections by assign bandwidth tokens which are distributed from a pool.
The motivation would be to provides transmission efficiency.
Regarding claims 44, 59, Saxena et al. discloses the feature wherein the number of connection tokens comprises a numerical value (Saxena et al. see para. 0027; Each token acts as a stored value of bandwidth).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer in view of Yoon and to implement with the 
The motivation would be to provides transmission efficiency.

Claims 45, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (Pat No.: 9,078,192) in view of Yoon (Pat No.: 6,631,121) and Saxena et al. (Pub No.: 2014/0379910) as applied to claim 42 or 57 above, and further in view of McEnroe et al. (Pub No.: 2007/0180112).
Regarding claims 45, 60, Iyer in view of Yoon and Saxena et al. does not explicitly disclose the feature wherein the number of connection tokens comprises a plurality of numerical values, each numerical value corresponding to a device category.
McEnroe et al. from the same or similar fields of endeavor discloses the feature wherein the number of connection tokens comprises a plurality of numerical values, each numerical value corresponding to a device category (McEnroe et al. see abstract; para. 0005, 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer et al. in view of Yoon and Saxena et al. and to implement with the feature/teaching as taught by McEnroe et al. to assign tokens based on client devices category.
The motivation would be to provides transmission efficiency.

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (Pat No.: 9,078,192) in view of Damnjanovic et al. (Pub No.: 2016/0227541).
Regarding claim 61, Iyer discloses a wireless base station (see fig. 1, access point 100) configured to allocate capacity in a wireless telecommunication network, the wireless base station comprising: 
at least one processor (see CPU 110 in fig. 1), wherein each processor comprises:
connection measurement logic means for determining a number of actively-connected wireless devices (Iyer see column 1, lines 43-45; The access point keeps track of the number of wireless clients connected to it);
a look-ahead logic means for determining an estimated future demand (read as the new connections) for active wireless connections (Iyer see column 1, lines 52-55; The determination of connected clients being below a threshold to allow new connections may be made on an overall access point basis, on a per-band basis, a per-BSSID basis, or a combination); and 
connection control logic means for comparing a number of available active connections to the future need for active wireless connections (Iyer see column 1, lines 52-55; The determination of connected clients being below a threshold to allow new connections may be made on an overall access point basis, on a per-band basis, a per-BSSID basis, or a combination). In other words, the number of available connection represented by the threshold is compared to the new connections.
However, Iyer does not explicitly disclose the feature wherein the processor is a baseband processor.
Damnjanovic et al. from the same or similar fields of endeavor discloses the feature wherein the processor is a baseband processor (Damnjanovic et al. see fig. 12, processor 1205, para. 0171; The processor 1205 may include various special purpose processors such as encoders, queue processing modules, base band processors, radio head controllers, digital signal processor (DSPs), and the like.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the processor of Iyer with the processor of Damnjanovic et al. and the result would be reasonably predicted.


Claims 62 , 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (Pat No.: 9,078,192) in view of Damnjanovic et al. (Pub No.: 2016/0227541) as applied to claim 61 above, and further in view of Yoon (Pat No.: 6,631,121).
Regarding claim 62, Iyer in view of Damnjanovic et al. does not explicitly disclose wherein the connection control logic means is configured to: request an additional allocation of available active connections based on a result of comparing the available active connections with the estimated future demand indicating the available active connections are insufficient to meet the estimated future demand for available active connections; and release an excess number of available active connections based on a result of comparing the available active connections with the estimated future demand indicating the available active connections are sufficient to meet the estimated future demand for available active connections.
Yoon from the same or similar fields of endeavor discloses the feature to request an additional allocation of available active connections based on a result of comparing the available active connections with the estimated future demand indicating the available active connections are insufficient to meet the estimated future demand for available active connections (Yoon see column 2, lines 4-15; calculating a load of the base station and assigning a threshold value based on said calculated load; monitoring the actual load of the base station; if the actual load reaches the threshold value, transmitting an additional overhead channel assignment request message to a channel card interface processor and additionally assigning the overhead channel); and 
release an excess number of available active connections based on a result of comparing the available active connections with the estimated future demand indicating the available active connections are sufficient to meet the estimated future demand for available active connections (Yoon see column 2, lines 4-15; if the actual load is lowered, transmitting an overhead channel assignment release request message to the channel card interface processor and releasing the overhead channel).

The motivation would be to improve transmission reliability.
Regarding claim 65, Yoon discloses the feature wherein said means for releasing any excess number of available active connections bases said release on the number of available active connections exceeding a connection surplus threshold (Yoon see column 8, lines 30-40; If the load of the BTS 2 is lowered to the threshold value or less, the overhead channel controller 40 of the BCP 10 transmits an assignment release message).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Iyer in view of Damnjanovic et al. and to implement with the feature as taught by Yoon to release excess connections based on a threshold value.
The motivation would be to improve transmission efficiency.

Allowable Subject Matter
Claims 32-35, 37, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 47-50, 52, 53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loc et al. (Pat No.: 7,477,621) is a show system which considered pertinent to the claimed invention.
Loc et al. discloses a system for allocating bandwidth in a network includes a base station. The system also includes a plurality of stations in communication with the base station. During a measurement period, the base station monitors an amount of information communicated by each of the plurality of stations to determine bandwidth required by each of the plurality of stations. After the measurement period, the base station transmits a bandwidth allocation message to the plurality of stations allocating bandwidth to each of the plurality of stations for transmitting information during respective timeslots specified in the bandwidth allocation message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464